Citation Nr: 0201222	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  00-20 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment in 
pension benefits, calculated in the amount of $2,998.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from March 1945 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the appellant's 
request for waiver of an overpayment in pension benefits.

A preliminary review of the record discloses the appellant 
was scheduled for a videoconference hearing in this matter.  
The appellant was notified of the scheduled hearing date by 
letter dated in August 2001.  Prior to the hearing date, the 
appellant contacted the RO to advise that he would be unable 
to attend on the scheduled date, and requested that the 
hearing be rescheduled.  The Board granted the appellant's 
motion to reschedule the hearing date under the provisions of 
38 C.F.R. § 20.704, and this matter was returned to the RO to 
reschedule the videoconference hearing.  By letter dated in 
October 2001, the appellant was notified of the new hearing 
date.  The appellant failed to appear on the scheduled date.  
Accordingly, the Board will proceed to its review of the 
merits of this case.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2. Effective March 1, 1992, the appellant was awarded non-
service connected pension benefits; he was thereafter advised 
of the necessity for reporting income from all sources and 
any changes in family income or net worth promptly.

3.  The appellant was overpaid improved pension benefits in 
the calculated amount of $2,998.00, as a result of 
undisclosed income.

4.  The appellant's failure to provide information to the VA 
concerning receipt of additional family income is not shown 
by the evidence of record to constitute fraud, 
misrepresentation of a material fact, or bad faith.

5.  The appellant was at fault in the creation of the debt.

6.  Collection of the debt would deprive the appellant and 
his family of the basic necessities of life, defeat the 
purpose of the benefit, or result in unjust enrichment.


CONCLUSIONS OF LAW

1.  The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith by the 
appellant.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 
1.962, 1.965 (2001).

2.  Recovery of the overpayment of VA pension benefits in the 
calculated amount of $2,998.00, would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.963, 1.965, (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The Committee has not had the opportunity to review the 
appellant's claim in conjunction with the VCAA.  However, the 
appellant was notified by means of the Statement of the Case 
(SOC) of the information and evidence needed to establish his 
claim.  Also, all pertinent evidence has been obtained.  The 
Board finds that the VA has satisfied the criteria set forth 
in VCAA and the implementing regulations, and the appellant 
is not prejudiced by this decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

I.  Background

A review of the record indicates that the appellant was 
initially awarded non-service connected pension benefits in 
July 1992.  The appellant was notified of the grant later in 
July 1992.  At that time it was noted that the award was 
based on the appellant's countable income consisting of 
income earnings for the appellant and his spouse.  In that 
context, it was further noted that the appellant had reported 
Social Security benefits for himself, with no other sources 
of income reported for either the appellant or his spouse.  
The appellant was advised that the rate of his pension 
benefits was directly related to his family income and that 
changes in income would result in adjustments in his 
benefits.  The appellant was informed that any changes in 
income must be reported to VA.

The record reflects adjustments to the appellant's improved 
pension benefits in 1994 and 1996, due to reported income 
earnings and a cost of living adjustment, respectively.  In 
each instance, the appellant was advised that any changes in 
his income should be reported to the VA immediately, and was 
reminded of the relationship between his countable family 
income and rate of benefits payable.

In August 2000, the VA notified the appellant of the 
termination of his pension benefits due to unreported family 
income effective November 1, 1999.  The appellant was 
thereafter advised of the amount of the overpayment in 
pension benefits by letter dated in August 2000.

Financial disclosure forms were submitted by the appellant in 
July 2000 and October 2000.  The most recent financial status 
report, dated in December 2000, shows that the veteran was 
married with no dependent children.  Under monthly income he 
reported $604.00 in from the Social Security.  His wife was 
receiving $368.00 from Social Security.  The total combined 
income was $972.00.  The appellant had $10.00 cash on hand 
and $145.00 in his checking account.  Monthly expenses were 
as follows: mortgage or rental payments, none; heat, 
utilities and phone, $246.00; medicine and doctors bills, 
$198.00; food $175.00; entertainment and cable television, 
$33.00; taxes and in surance$34.00; car expenses $75.00; car 
insurance, $30.00; and other insurance, $ 75. 00.  There was 
$600.00 owed on an installment contract worth $42.00 due 
monthly.  Total monthly expenses were $928.00

Subsequently received were statements from the veteran in 
which he indicated that he was unaware that he had to report 
his wife's Social Security benefits.  He stated that when his 
wife was in the hospital she was informed that she should 
have been receiving Medicare.  He did not believe so.  His 
wife had drawn disability benefits (SSI) but those benefits 
had run out.  When they went to the Social Security office 
they were told his wife should have been drawing off his 
retirement.  A year later the law was changed and they had to 
accept this benefit.  

II.  Analysis

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any of the indebtedness where any one 
of the following elements is found to exist:  (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c); 
38 C.F.R. § 1.963(a) (2001).

A debtor's conduct is deemed to constitute bad faith "if 
such conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  A debtor exhibits 
lack of good faith where the debtor's conduct shows an 
"absence of an honest intention to abstain from taking 
unfair advantage of the ... Government."  The Board also notes 
that any misrepresentation of material fact must be "more 
than non-willful or mere inadvertence."  38 C.F.R. 
§ 1.962(b) (2001).

Initially, the Board notes that the amount of the overpayment 
is not in dispute.  The record shows that the appellant was 
informed as to his responsibilities as a VA benefits 
recipient and that he failed to accurately report income 
information.  As a result of his failure to report this 
income, his improved pension benefits were adjusted, giving 
rise to an overpayment.  The appellant has indicated that he 
was confused regarding his wife's Social Security payments.  
While the more prudent course would have been to report this 
change in circumstance, the Board finds the explanation 
proffered by the appellant, in this instance, to be plausible 
and therefore considers it as a mitigating factor.  The Board 
does not find the necessary intent to warrant a finding of 
fraud, misrepresentation, or bad faith.

The next aspect of the appellant's claim to be considered is 
whether collection of the current debt would be contrary to 
the principles of equity and good conscience.  If there is no 
indication of fraud, misrepresentation, or bad faith, then 
recovery of the overpayment of benefits under laws 
administered by the Secretary of Veterans Affairs is 
prohibited if the Secretary determines that recovery would be 
against equity and good conscience.  38 U.S.C.A. § 5302(a); 
38 C.F.R. § 1.962.

In that regard, the regulation provides that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  

In such a determination, consideration will be given to six 
elements which include the degree of fault of the debtor; a 
balancing of fault between the debtor and VA; whether 
recovery of the overpayment would cause undue financial 
hardship to the debtor, or result in unjust enrichment; 
whether repayment of the debt would defeat the purpose for 
which it was intended; and whether he changed his position to 
his detriment.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

In this regard the evidence shows that the responsibility of 
the overpayment lies with the appellant.  With respect to the 
element of "undue financial hardship," the Board notes that 
the regulation provides that consideration should be given to 
whether collection of the indebtedness would deprive the 
debtor of the basic necessities. The December 2000 financial 
report shows a positive monthly balance with income exceeding 
expenses by $64.00.  However, the monthly expenses reported 
by the appellant reflect only the bare necessities.  
Essentially, the appellant and his spouse are living on less 
that $1,000 per month.  The Board is satisfied that 
collection of the overpayment would deprive the appellant and 
his family of basic necessities of life and, therefore, would 
defeat the purpose of pension benefits.  

Additionally, the Board finds that waiver of recovery of the 
overpayment would not result in the appellant's unjust 
enrichment.  There is no evidence of record to indicate that 
the appellant relinquished a valuable right or incurred a 
legal obligation as a result of his reliance on these 
additional VA benefits.  Also, the Board finds that 
collection of the debt would defeat the purpose for which the 
benefit was initially granted. 

Accordingly, the Board finds that the facts of this case 
demonstrate that recovery of the overpayment would be against 
the principles of equity and good conscience.  38 C.F.R. 
§§ 1.963, 1.965.  The Board concludes that a waiver of 
recovery of the overpayment of improved pension benefits at 
issue in this case is warranted.


ORDER

Entitlement to waiver of recovery of the overpayment of 
improved pension benefits in the calculated amount of 
$2,998.00 is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

